USCA11 Case: 20-14238    Date Filed: 09/16/2021   Page: 1 of 7



                                                          [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-14238
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket Nos. 0:08-md-01916-KAM,
                         9:11-cv-80405-KAM


9:11-cv-80405-KAM

DOES 1-254,

                                                          Plaintiff - Appellant,


ANGELA MARIA HENAO MONTES,

                                                                         Plaintiff,

                                versus

CHIQUITA BRANDS INTERNATIONAL INC.,

                                                          Defendant - Appellee,

DOE CORPORATIONS 1-10, et al.,

                                                                   Defendants.
          USCA11 Case: 20-14238        Date Filed: 09/16/2021     Page: 2 of 7



                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                (September 16, 2021)

Before WILSON, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:

      The background of this appeal is a complex procedural web of litigation

related to murders and war crimes that occurred over the last several decades in a

protracted Colombian civil war. The issue on appeal, however, is narrow: whether

the district court abused its discretion when it held that foreign national plaintiffs

cannot impose a constructive trust over the assets of a Colombian guerrilla group

that the plaintiffs have never sued. For the following reasons, we hold that the

district court did not abuse its discretion and thus we affirm.

I.    Factual and Procedural Background

      We write only for the parties, who are familiar with the facts and procedure

of this case. The Doe Plaintiffs are family members of alleged victims of war

crimes committed by a terrorist group called the Fuerzas Armadas Revolucionarias

de Colombia (the FARC). They brought this action in the U.S. District Court for

the District of Columbia against Chiquita Brands International Inc., alleging that

Chiquita provided the FARC with financial support, which contributed to the harm


                                           2
           USCA11 Case: 20-14238      Date Filed: 09/16/2021   Page: 3 of 7



suffered by the Doe Plaintiffs’ family members. The Judicial Panel on

Multidistrict Litigation (JPML) transferred the case to the Southern District of

Florida.

      The Doe Plaintiffs never brought suit against the FARC. Two groups of

American nationals, however, did sue the FARC and were eventually able to

obtain judgments under the Anti-Terrorism Act (ATA), which allows civil

recovery for acts of international terrorism. See 18 U.S.C. § 2333(a). The two

groups—who we will refer to as the Pescatores and the Stansells—consist of

family members of Americans who were captured and either tortured or murdered

by the FARC.

      The Pescatores filed one lawsuit against the FARC and one of its

commanders, and another lawsuit against Chiquita. In their action against the

FARC, the Pescatores obtained a $69 million default judgment, which included

statutory treble damages. Pescatore v. Palmera Pineda, 345 F. Supp. 3d 68

(D.D.C. 2018). Their separate action against Chiquita was transferred to the

Southern District of Florida by the JPML. It settled before trial.

      The Stansells, for their part, sued the FARC in the Middle District of

Florida. In that action, they won a $318 million default judgment. Stansell v.

Revolutionary Armed Forces of Colombia (FARC), 149 F. Supp. 3d 1337 (M.D.

Fla. 2015). The Stansells also sued Chiquita in the Middle District of Florida for


                                          3
           USCA11 Case: 20-14238           Date Filed: 09/16/2021       Page: 4 of 7



assisting the FARC in carrying out acts of terrorism. The JPML transferred this

action to the Southern District of Florida, where Chiquita and the Stansells

ultimately filed a stipulation of dismissal.

       After the Pescatores and Stansells had each obtained judgments against the

FARC, they entered a joint prosecution and sharing agreement to cooperate in

enforcing the judgments. According to a July 10, 2020, order from the District

Court for the District of Columbia, the Pescatores and Stansells managed to collect

over $18 million from assets that had been frozen by the Office of Foreign Assets

Control (OFAC).1

       On July 20, 2020, the Doe Plaintiffs filed a motion to impose a prejudgment

constructive trust to prevent the dissipation of the frozen FARC assets. In support

of their motion, the Doe Plaintiffs challenged the default judgments obtained

against the FARC by the Pescatores and Stansells, arguing that jurisdiction was

lacking and that the judgments should have been barred by res judicata.

       The district court denied the motion for a constructive trust. It reasoned that

the Doe Plaintiffs “ha[d] no claim pending against the FARC . . . [, and] ha[d] no

confidential relationship with the Stansell / Pescatore Plaintiffs on which a

constructive trust over a blocked FARC-asset res might conceivably hinge.” The



       1
          The Doe Plaintiffs allege that the Pescatores and Stansells have collected somewhere
close to $20 million.
                                                4
          USCA11 Case: 20-14238        Date Filed: 09/16/2021   Page: 5 of 7



Doe Plaintiffs had never sued the FARC, nor was there any evidence that the

frozen FARC assets were traceable to monies paid by Chiquita. “Without evidence

that the res contain[ed] funds traceable to Chiquita,” the district court explained,

“there [was] no demonstrable basis for the equitable relief requested.”

       The Doe Plaintiffs moved for reconsideration and for leave to file a Second

Amended Complaint adding the FARC as a defendant to their suit. The district

court found no basis to reconsider its ruling on the constructive trust, and it found

that the motion for leave to amend, which the Doe Plaintiffs had filed nine years

into their suit, was “plainly untimely and unsupported by adequate cause.” The

Doe Plaintiffs timely filed a notice of appeal as to the denial of their motion for a

constructive trust.

II.    Standard of Review

       “[B]ecause a constructive trust is an equitable remedy, we review the district

court’s decision not to impose a constructive trust for an abuse of discretion.”

United States v. Ramunno, 599 F.3d 1269, 1273 (11th Cir. 2010) (per curiam).

III.   Discussion

       On appeal, the Doe Plaintiffs argue that the default judgments obtained by

the Pescatores and Stansells are void because the courts lacked jurisdiction and

because the cases should have been barred by res judicata. The Doe Plaintiffs add

that they have a right to the FARC’s assets under the Crime Victim Rights Act, and


                                           5
            USCA11 Case: 20-14238           Date Filed: 09/16/2021       Page: 6 of 7



that the scheduling of this case—particularly that the Doe Plaintiffs have been

unable to initiate discovery—violates their rights under the Fifth and Seventh

Amendments.

       We begin by noting that the Doe Plaintiffs’ appeal is limited to the sole issue

included in their notice of appeal: the denial of their motion for a constructive trust.

See O’Neal v. Garrison, 263 F.3d 1317, 1325 (11th Cir. 2001). Thus, we address

only that issue.

       Under Florida law, “[t]he purpose of a constructive trust is to prevent the

unjust enrichment of culpable parties.” 2 Bender v. CenTrust Mortg. Corp., 51 F.3d

1027, 1029 (11th Cir. 1995). “The beneficiary of the trust is entitled to have his

original interest restored in his property which was wrongfully taken.” Id. A party

seeking a constructive trust must satisfy two elements: “(1) a confidential

relationship, by which (2) one acquires an advantage he should not, in equity and

good conscience retain.” Id. at 1030. When seeking a constructive trust, a party

must prove the elements by clear and convincing evidence. Gersh v. Cofman, 769

So. 2d 407, 409 (Fla. Dist. Ct. App. 2000).




       2
         Because the district court had diversity jurisdiction over this matter, we apply Florida
law. See Am. United Life Ins. Co. v. Martinez, 480 F.3d 1043, 1059 (11th Cir. 2007). “Federal
courts adjudicating state law claims apply the substantive law of the state where they render
decisions.” Id. (citing Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938)).
                                                 6
          USCA11 Case: 20-14238        Date Filed: 09/16/2021    Page: 7 of 7



      The Doe Plaintiffs fail to explain how the district court abused its discretion

by denying their motion for imposition of a constructive trust. In fact, the Doe

Plaintiffs do not appear to advance any theory whatsoever as to how they can

satisfy the first element of a constructive trust: a confidential relationship with the

Pescatores and Stansells. See Bender, 51 F.3d at 1030.

      It is true that the Pescatores and Stansells—like the Doe Plaintiffs—have

brought lawsuits against Chiquita. But the judgments they have enforced against

the FARC do not stem from their litigation against Chiquita; they stem from

separate suits against the FARC—a party the Doe Plaintiffs have never sued. As a

result, there can be no real contention that the frozen FARC assets at issue, which

have never been traced to Chiquita, were “wrongfully taken” from the Doe

Plaintiffs by the Pescatores and Stansells. See id. at 1029.

      As a result, we need not address the Doe Plaintiffs’ arguments about

jurisdictional defects and claim preclusion in the cases brought by the Pescatores

and Stansells. Nor must we address the district court’s scheduling order, the

application of the Crime Victim Rights Act, or any of the Doe Plaintiffs’ additional

arguments on appeal. In any event, it remains the case that the Doe Plaintiffs have

failed to establish the elements necessary for imposing a constructive trust.

Therefore, we affirm the district court.

      AFFIRM.


                                           7